        Case 7:20-cr-00410-NSR Document 10 Filed 08/31/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                    CONSENT TO PROCEED BY
                                                              VIDEO OR TELE CONFERENCE
                        -against-


                                                               20-CK-410-UA
Myron Wagner
                        Defendant(s).
                                                    -X


Defendant Myron Wagner hereby voluntarily consents to participate In the following proceeding
via K! videoconferencing or |X| teleconferencing:


D Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




       iTTr-v \/^^\^Urlp                            V^/^^A-, CA/ £^L-i.
Defenhant's Signature
                                                                              ^^
                                                    Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 AA"-|n^ ^^\^^                                      Kerry A. Lawrence
Print Defendant's Name^                             Print Counsel's Name



This proceeding was conducted by reliable video



Dat.                                                               ge/U.S. Magistrate Judge
